DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third ply piece” as recited in claim 4 and claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2015/0336426 A1), in view of Rethmel et al. (US 2017/0021678 A1).
Regarding claim 1, Hata discloses a pneumatic tire which includes the use of a pair of carcass layers arranged so as to extend from the respective left and right beads of the tire across the tread; and a plurality of crossing belts arranged on the outside of the carcass layers in the radial direction of the tire, see abstract.
As to the carcass plies: Hata discloses the carcass ply is configured as a pair of carcass layers 13, being arranged to overlap each other in the tire width direction at the tire equatorial plane, and also extend towards first ply has a ply-overlapping portion provided between the inner ends of the pair of ply pieces”.
While Hata discloses the carcass layer 13 may have a multiple layer structure, no details are given prompting one to look to the prior art for exemplary configurations thereof.
Rethmel discloses a pneumatic tire including the use of a discontinuous body ply (construed as a discontinuous carcass ply), see [0004]. The discontinuous body ply formed of a pair of ply portions, whose inner ends are positioned on respective sides of a central void portion of the tire, and whose side portions extend inward from the respective inner ends in the tire radial direction, towards respective opposing bead cores to fold around the bead cores to thereby form turn-up portions, see FIG. 1. Rethmel discloses such a body ply provides strength to contain the air pressure within the tire and provides for sidewall impact resistance, see [0001].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form one of the multiple carcass layers of Hata such that the carcass layer is a discontinuous carcass layer having the structure of the claimed second ply as taught by 
Regarding claim 2, modified Hata does not explicitly disclose the claimed inequality of 5% ≤ W1/W2 ≤ 60%, is satisfied, where W1 is a dimension in the tire width direction of the ply-overlapping portion and W2 is an interval between the inner ends of the ply pieces.
However, Hata discloses the overlapping portion Wc is provided in a range of 0.5 mm ≤ Wc ≤ 40 mm or 0.002 ≤ Wc/Wb ≤ 0.3, where Wb = the belt width of the most narrow belt ply; and where in configurations using a multi-layer carcass the overlapping width Wc is measured on the basis of end portions located furthest to the inner side in the tire width direction of the plurality of carcass plies, see Hata [0037]. Therefore, equating W1 = Wc, W2 = Wb; where Wb is the discontinuous ply inner ends which extend to at least the axial outer ends of the most narrow belt ply; and Wc is the overlapping portion of carcass ply 13, then Wc/Wb = .2% to 30% which meets the claimed range of 5% to 60%.
Thus, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). Thus, in accordance with MPEP § 2144.05(I), it would have been prima facie obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to 
Regarding claims 3, 7, as depicted in FIG. 1, modified Hata discloses carcass ply 13 (construed as the first ply) is configured to have a pair of ply pieces having inner end portions positioned in a central portion in the tire width direction and a pair of side portions extending toward the respective bead cores, and the ply-overlapping portion Wc, is formed by overlapping the inner end portions of the ply pieces of the first ply, see FIG. 1 reproduced below.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Side portions of the pair of ply pieces)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner ends of the pair of ply pieces)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 4, 8, modified Hata discloses the use of a splice portion 236 that is provided separately from the ply 220, and whose outer 
Regarding claims 6, 12-14, modified Hata discloses the use of adhesive layers 19 which are used in the overlapping portion Wc, see Hata FIGS. 10, 11B.
Claims 5, 9-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2015/0336426 A1), in view of Rethmel et al. (US 2017/0021678 A1) as applied to claims 1-4 above, and further in view of Kudo et al. (US 2009/0301639 A1).
Regarding claims 5, 9-11, while modified Hata discloses the carcass ply is a key element in the construction of a tire and formed of cord material and topped with a coating rubber, see Hata [0024] and Rethmel [0001], it does not further disclose details concerning the physical characteristics of the ply, prompting one to look to the prior art for exemplary configurations thereof. 
Kudo directed to forming tire carcass members, discloses it is a customary method to form carcass plies by: aligning a plurality of pieces of cords and passing the cords through a die for topping continuously provided with an extruder, rubber is topped to the cord rows to form into a strip-like shape, the strip-like member is cut by a predetermined length and the cut pieces are successively aligned to be bonded on a building drum or a conveyor, or the strip-like member is wound spirally on a drum for forming a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass plies in the claimed manner as this carcass structure is well established in the art as taught by Kudo who provides a method of production which reduces the concern for deteriorating the weight balance of the tire.
Regarding claim 15, modified Hata discloses the use of adhesive layers 19 which are used in the overlapping portion Wc, see Hata FIGS. 10, 11B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749